Citation Nr: 0605010	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease due to exposure to ionizing radiation.

2.  Entitlement to service connection for diabetes due to 
exposure to ionizing radiation.

3.  Entitlement to service connection for dementia due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1956 to December 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision by the regional office 
(RO) in St. Louis, Missouri, that, in pertinent part, denied 
service connection for hypertensive vascular disease, 
diabetes, and dementia claimed as due to radiation exposure.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO (i.e., a Travel Board hearing) in 
September 2005. 

The Board notes that in February 2006, this case was advanced 
on the docket by order of the undersigned, pursuant to 38 
C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that hypertensive vascular disease, diabetes 
mellitus, and dementia were caused by in-service exposure to 
ionizing radiation or otherwise related to service.


CONCLUSIONS OF LAW

1.  Hypertensive vascular disease was not incurred or 
aggravated as a result of exposure to ionizing radiation 
during service, nor may its incurrence or aggravation due to 
such exposure be presumed, and hypertensive vascular disease 
was not otherwise incurred or aggravated in service. 38 
U.S.C.A. §§ 1131, 1133, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2005).

2.  Diabetes mellitus was not incurred or aggravated as a 
result of exposure to ionizing radiation during service, nor 
may its incurrence or aggravation due to such exposure be 
presumed, and diabetes mellitus was not otherwise incurred or 
aggravated in service. 38 U.S.C.A. §§ 1131, 1133, 1137, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311.

3.  Dementia was not incurred or aggravated as a result of 
exposure to ionizing radiation during service, nor may its 
incurrence or aggravation due to such exposure be presumed, 
and dementia was not otherwise incurred or aggravated in 
service. 38 U.S.C.A. §§ 1131, 1133, 1137, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The veteran's service department 
medical records are not available.  Those records are 
presumed to have been destroyed in a fire that occurred in 
July 1973 at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  The RO sought information from the 
veteran to assist in reconstructing medical data, without 
success.  The United States Court of Appeals for Veteran's 
Claims (Court) has indicated that when a claimant's service 
records are presumed destroyed, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board will 
comply with this heightened obligation in addressing the 
veteran's claim.  Finally, VA has a duty to notify the 
appellant that he should submit all pertinent evidence in his 
possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a September 2003 
letter, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The 
September 2003 notice was provided to the appellant prior to 
the initial adjudication.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  At his hearing he was 
specifically questioned as to the possibility of identifying 
or securing additional medical records, without success.  
Hence, because there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Analysis

The veteran claims that he currently suffers from 
hypertensive vascular disease, diabetes mellitus, and 
dementia as a result of his exposure to radiation while 
serving as a member of the Fort Sill, Oklahoma Army baseball 
team.  He allegedly traveled to Fort Bliss, Texas and White 
Sands, New Mexico during a period when two nuclear tests were 
being performed there, Operation Red Wing and Plumbbob.  He 
was also allegedly invited to observe and to participate in 
these tests.   

The Board notes the veteran was stationed at Fort Sill, 
Oklahoma.  While his military occupational specialty was 
artillery surveyor specialist, he apparently was a member of 
the post baseball team.  This apparently was his primary duty 
in service.

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of: his contentions, including 
those raised at the September 2005 Board hearing; numerous 
copies of orders for temporary duty assignments (TDY) to 
various military posts for short periods of time, reserve 
duty orders, and copies of the veteran's discharge from 
service orders.  In addition a copy of a page from the August 
30, 1956 Fort Sill newspaper noting the veteran as part of 
the post baseball team was enroute to Fort Bliss, Texas to 
play in a September 2-7, 1956,  4th Army baseball tournament.  
Finally the Board reviewed the only medical evidence of 
record which consists of diagnoses dated in July 2003 and 
January 2004 from Donald A. Blum, M.D., noting the veteran 
suffered from diabetes, dementia, and Alzheimer's disease.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection is granted for an injury or disease 
incurred or aggravated in the line of duty in the active 
military, naval, or air service if separation from the period 
of service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions. 38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred or aggravated there. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for a radiogenic disease may be 
established in one of four ways. First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a veteran participated in service in a radiation- 
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service. 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service. 38 C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

The Board has carefully reviewed this appeal under each of 
these legal theories, however, as the preponderance of the 
evidence is against each claim under any theory of 
entitlement, service connection for each disorder claimed is 
denied.

As to the first theory, the competent evidence shows that 
each claimed disability initially became manifest many years 
after the veteran's December 1957 separation from military 
service.  Specifically, testimony offered by the veteran and 
his spouse in September 2005 noted that the veteran was first 
diagnosed with hypertension, diabetes, and memory problems 
sometime in the early 1980s.  Neither linked the onset to 
military service, or within the year following service.

Because there is no evidence that any of these problems were 
manifested in service or within the first post service year, 
service connection on a direct basis is not warranted.

As to the second method of establishing service connection, 
if a veteran participated in service in a radiation-risk 
activity and subsequently develops a disease listed in the 
regulation, the disease is presumed to be due to the 
radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Recognized radiation-risk activities are: onsite 
participation in atmospheric nuclear tests; participation in 
the occupation of Hiroshima or Nagasaki between certain 
dates; internment as a prisoner of war in Japan during World 
War II with opportunity for exposure to ionizing radiation; 
and certain service in one of three gaseous diffusion plants.  
The list of diseases specific to radiation-exposed veterans, 
and for which service connection may be granted by 
presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), does not include any of the veteran's claimed 
disorders.

Because none of the claimed disorders is listed at 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), even if the 
Board assumes that the veteran participated in service in a 
"radiation-risk activity" as that term is defined by 
applicable law, his hypertensive vascular disease, diabetes 
mellitus, and dementia are not diseases that can be 
presumptively service connected by dint of any in-service 
participation in a radiation-risk activity.  Consequently, as 
a matter of law, service connection cannot be granted here on 
a presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d). Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to the third method of establishing service connection, 
none of the disorders at issue is a radiogenic disease listed 
in 38 C.F.R. § 3.311.  Further, with regard to hypertensive 
vascular disease, diabetes mellitus, and dementia the veteran 
has not presented any scientific and/or medical evidence that 
they are related to in- service exposure to ionizing 
radiation.  See 38 C.F.R. § 3.311(b)(3); VAOPGCPREC 15-99; 65 
Fed. Reg. 6258 (2000).  Consequently, as a matter of law, 
entitlement to service connection under the third method is 
not warranted.

The provisions of 38 C.F.R. § 3.311 do not create a 
presumption for service connection.  Rather, this regulation 
merely provides special procedures for evidentiary 
development and adjudication of a claim when the veteran 
either presents medical evidence of having one of the 
specifically enumerated cancers or when he presents 
scientific evidence that a current disability is related to 
ionizing radiation exposure.  Hypertensive vascular disease, 
diabetes mellitus, and dementia are not specifically 
enumerated diseases under 38 C.F.R. § 3.311, and neither the 
veteran nor his representative has provided VA with any 
competent evidence that any of these problems is related to 
ionizing radiation exposure.  Consequently, as a matter of 
law, VA has no duty to develop these claims in accordance 
with the provisions of 38 C.F.R. § 3.311 and service 
connection may not be granted in reliance on this regulation. 
Id.

As to the fourth method of establishing service connection, 
the Combee approach, the Board notes that the veteran has 
presented no evidence other than his personal opinion, and 
that of his spouse, that the claimed conditions were caused 
by in-service exposure to radiation.  

As noted, the veteran in a September 2003 letter was informed 
by VA as to what evidence was required to support his claims 
for service connection for hypertensive vascular disease, 
diabetes mellitus, and dementia.  However the veteran failed 
to respond to the request for the required evidence.

The only medical evidence of record consists of two letters 
from Dr. Blum dated in July 2003 and January 2004 noting 
diagnoses of diabetes, dementia, and Alzheimer's disease.  
There is no diagnosis of hypertensive vascular disease on 
file.

Accordingly, because the preponderance of the evidence is 
against finding that any of the claimed disabilities was 
caused by his exposure to ionizing radiation while in 
military service, the claims are denied.

In reaching the above conclusions, the Board has not 
overlooked the veteran's, his spouse's and his 
representative's hearing testimony. While lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability, Caldwell v. Derwinski, 1 Vet. App. 466 
(1991), lay statements as to the origins of the veteran's 
disabilities are not probative because lay persons are not 
competent to offer medical opinions. Moray v. Brown, 5 Vet. 
App. 211 (1993). While it is argued that the evidence 
provided by the veteran is supportive of the claims for 
service connection by showing his presence at a military post 
during a period when nuclear testing may have occurred, the 
Board finds that such evidence, which does not connect this 
particular veteran to those tests, and without a sufficient 
degree of medical certainty, does not amount to competent 
medical evidence of causality. Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

In addition, the Board notes that some of the veteran and his 
spouse's claims and testimony, as well as the 
representative's allegations during the September 2005 
hearing, are simply not credible.  The representative alleged 
that the veteran was present at two nuclear tests at Fort 
Bliss, Texas or White Sands, New Mexico.  These were 
identified as Operation Red Wing and Operation Plumb Ball.  
The Board notes that Operation Red Wing took place in 1956 at 
the Pacific Test Site at Bikini and Eniwetok Atolls.  As the 
veteran had no foreign duty he could not have been present 
during Operation Red Wing.  Likewise Operation Plumbbob (not 
Plumb Ball) was conducted in 1957 at the Nevada Test Site, 
and not at Ft Bliss, Texas or White Sands, New Mexico.  

Therefore, the Board must deny the benefits sought on appeal.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.


ORDER

Service connection for hypertensive vascular disease, 
diabetes mellitus, and dementia, each claimed as due to 
ionizing radiation, is denied.



____________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


